Title: From George Washington to Francis Deakins, 5 March 1798
From: Washington, George
To: Deakins, Francis



Dear Sir,
Mount Vernon 5th of Mar. 1798

Your letter of the 24th Ulto from George Town, enclosing Mr Veatch’s letter to you, and account of Rents due to me, got safe to my hands.

It is not my wish, or request, that any of my tenants near Monoeasy (who manifest a real disposition to discharge their Rents honestly) should be injured by distraining on their effects. All therefore that is incumbent on Mr Veatch to do, in this case, is to keep an eye upon them, and not to suffer the means by which these Rents are to be discharged, to slip thro’ his fingers; and to take care also, if they are not paid in the specific article stipulated, that is Tobacco, that he receives the value thereof in money at the price it actually sold, at the time it became due, & ought to have been paid. Of these matters you will please to inform Mr Veatch, and with whatever else you & he may judge it expedient to do, in my behalf I shall be perfectly satisfied, & will abide the issue.
If Mr Lear has received the Bale due from Mr Jones, he has no doubt given me credit for it, and it will appear in his A/c when I come to settle it.
I can only repeat to you, my thanks for the trouble you have taken in these concerns of mine, and add to them, assurances of being—Dear Sir Your Most Obedient & Obliged Servant

Go: Washington


P.S. At the moment I was going to close this letter for the Post Office, I was informed & heard with sincere regret, the death of your worthy brother, Colo. William Deakins, for whom when alive I had a high esteem & regard. On this melancholy occasion I offer you my heart felt condolance. G: W——n

